[a409amlamachamendment_image1.jpg]







Mr. Michael Lamach                        December 20, 2012
[Redacted]
Dear Mike:
As previously communicated, the purpose of this letter is to amend that portion
of your employment agreement related to your entitlement to severance payments
from the company under certain conditions purely as it relates to the timing of
any such payments in order to ensure compliance with Section 409A of the
Internal Revenue Code. The following language shall be added as an amendment to
your agreement.


“The severance payable under your employment agreement upon your involuntary
termination of employment with the Company will be paid in a lump sum within 60
days of your termination of employment, provided that you have executed a
release within 45 days of your termination of employment, and, provided further,
that, if that 60-day period spans two calendar years, the payment will be made
in the second of those calendar years.  Notwithstanding the foregoing, if for
any reason the Company is unable to make the payment by March 15 of the year
following the year of your termination of employment, the payment will be made 6
months following the date of your termination of employment, if it is determined
that such delayed payment is required under Section 409A of the Internal Revenue
Code.”


Please sign and date below indicating your consent to the above amendment and
return to Jeff Blair prior to January 1, 2013. Thank you.
Sincerely,


/s/ Evan Turtz


Evan Turtz
Vice President and Deputy General Counsel – Labor & Employment


I hereby agree to the aforementioned amendment to my employment agreement dated
December 30, 2003.


/s/ Michael Lamach


Michael Lamach




December 23, 2012



GESDMS/6528223.1